Citation Nr: 0944007	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-33 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
thoracolumbar strain.

2. Entitlement to a combined rating in excess of 20 percent 
for a left knee disability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1999 to March 2003.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an August 2004 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
granted service connection for thoracolumbar strain and a 
left knee disability, each rated 10 percent, effective March 
30, 2003.  A September 2005 rating decision increased the 
rating for the Veteran's left knee disability from 10 percent 
(under Code 5019 for bursitis) to a combined 20 percent 
(based on a formulation of 10 percent under Code 5257 for 
instability and 10 percent under 5260 for limitation of 
motion), effective March 30, 2003.  A November 2006 rating 
decision increased the rating for the Veteran's thoracolumbar 
strain to 20 percent, effective June 8, 2006; however, an 
August 2007 rating decision assigned an earlier effective 
date of March 30, 2003.  Because the ratings for the left 
knee disability and thoracolumbar strain are less than the 
maximum possible under applicable schedular criteria, and 
since the Veteran continues to express dissatisfaction with 
the ratings assigned, the appeals continue.  See AB v. Brown, 
6 Vet. App. 35 (1993).

In April 2008, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims file.  In August 2008, the case was 
remanded for additional development.  

The Veteran had also initiated an appeal of the August 2004 
denial of service connection for tension headaches and 
chronic intercostal neuritis.  The September 2005 rating 
decision granted service connection for both disabilities.  
In October 2005, the Veteran disagreed with the ratings 
assigned for the disabilities.  In August 2008, the Board 
noted that the Veteran had not been issued a statement of the 
case (SOC) in either matter, and remanded both matters for 
issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  Pursuant to the Board's remand, in June 2009, the 
Veteran was issued an SOC in both matters, and advised that 
she had 60 days from the date of the SOC to file an appeal in 
both matters and that if she did not file a timely 
substantive appeal, her case would be closed.  She did not 
file a substantive appeal in either matter; consequently, 
those matters are not before the Board.  38 C.F.R. §§ 20.200, 
20.202.  


FINDINGS OF FACT

1. At no time during the appeal period was flexion of the 
Veteran's thoracolumbar spine shown to have been limited to 
30 degrees or less; separately ratable neurological symptoms, 
incapacitating episodes, and/or ankylosis are not shown.

2. Throughout the appeal period the Veteran's left knee 
disability has been manifested by no more than slight 
instability and by arthritis with less than compensable 
limitations of flexion and extension; moderate instability 
and compensable limitations of flexion or extension are not 
shown.


CONCLUSIONS OF LAW

1. A rating in excess of 20 percent is not warranted for the 
Veteran's thoracolumbar strain.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5235-5243 (2009).

2. A combined rating in excess of 20 percent is not warranted 
for the Veteran's left knee disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 
4.71a; Codes 5019, 5257, 5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to 
all five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the rating decision on appeal granted service connection 
for a thoracolumbar strain and left knee disability and 
assigned disability ratings and effective dates for the 
awards, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2005 
SOC provided notice on the "downstream" issue of 
entitlement to an increased rating; while December 2006 and 
June 2009 supplemental SOCs (SSOCs) readjudicated the matter 
after the appellant responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  Notably, a March 2006 letter also 
provided her with general disability rating and effective 
date criteria.  The Veteran has had ample opportunity to 
respond/supplement the record.  She has not alleged that 
notice in this case was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").

The Veteran's pertinent postservice treatment records have 
been secured.  The RO arranged for VA examinations in July 
2004, June 2006, and December 2008.  She has not identified 
any pertinent evidence that remains outstanding.  Thus, VA's 
duty to assist is also met.  Accordingly, the Board will 
address the merits of the claims. 

B.	Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by the application of a 
schedular rating, which is based on an average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the function is affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  It 
is not expected that all cases will show all the findings 
specified; however, findings sufficiently characterized to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.

The Veteran's statements describing her symptoms and 
condition are competent evidence to the extent that she can 
describe what she experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.  

Thoracolumbar strain

Lumbosacral strain and degenerative arthritis of the spine 
are rated under the General Rating Formula for Rating 
Diseases and Injuries of the Spine (General Rating Formula), 
and intervertebral disc syndrome is rated under the General 
Rating Formula or based on incapacitating episodes, whichever 
is more favorable to the veteran.  38 C.F.R. § 4.71a, Codes 
5237, 5242 and 5243.  For purposes of evaluations under Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71, Code 5243, Note 1.

Under the General Rating Formula, with or without symptoms 
such as pain, stiffness or aching in the area of the spine 
affected by residuals of injury or disease, the following 
ratings will apply: A 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.  

Notes following the General Rating Formula criteria provide 
the following: First, associated objective neurological 
abnormalities are to be rated separately under an appropriate 
diagnostic code.  Second, for purposes of VA compensation, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right 
lateroflexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateroflexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is to 240 degrees.  Third, in exceptional cases, an 
examiner may state that, because of age, body habitus, 
neurological disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  38 C.F.R. 
§ 4.71a.

January 2004 to June 2009 VA outpatient treatment records 
show regular treatment for complaints of back pain.  In July 
2005, degenerative joint disease in the low back was 
diagnosed.  

On July 2004 VA examination, the Veteran complained of 
worsening chronic pain in the thoracolumbar spine that was 
aggravated by prolonged periods of standing, walking, 
sitting, and driving.  She also reported that although the 
pain did not radiate towards her lower extremities, she did 
have muscle spasms, stiffness, and weakness along her lumbar 
spine.  She denied any urinary/bowel incontinence, and did 
not wear a back brace or use any assistive devices.  On 
physical examination, the Veteran's posture and gait were 
normal.  Thoracolumbar spine ranges of motion were: 80 
degrees forward flexion; 10 degrees backward extension; 30 
degrees right lateral flexion; 25 degrees left lateral 
flexion, 15 degrees right lateral rotation; and 10 degrees 
left lateral rotation.  On repetitive motion, the ranges of 
motion were decreased to 60 degrees forward flexion and 5 
degrees extension.  Acute flare-ups of pain reduced the 
Veteran's range of motion by half, and was visibly manifested 
in the thoracolumbar spine on motion.  Mild paravertebral 
muscle spasms and objective signs of fatigability were noted, 
but there were no fixed deformities or neurological 
abnormalities involving the thoracolumbar spine.  Chronic 
lumbosacral strain with limitation of motion involving the 
lumbar spine with recurrent acute exacerbations was 
diagnosed.

On June 2006 VA examination, the Veteran complained of 
chronic back pain with flare-up episodes of sharp, severe 
pain.  She reported that about 5 times a month, she 
experienced radiation of pain to the left elbow and to the 
left leg along the posterior thigh above the knee.  She also 
indicated that she experienced stiffness and weakness in the 
upper/lower back.  She denied the use of a back brace or any 
assistive devices, and did not have any constitutional 
symptoms or loss of bowel/ bladder control.  She denied any 
hospitalizations or incapacitating episodes as a result of 
her back condition in the past year, but noted that it did 
affect her activities of daily living, such as when doing 
housework or playing with her children.  On physical 
examination, there were no muscle spasms, tenderness along 
the paraspinous muscle, or obvious deformities along the 
curvature of the spine.  Ranges of motion were: 0-90 degrees 
forward flexion with pain starting at 50 degrees and ending 
at 10 degrees; 0-30 degrees backward extension with pain 
starting at 20 degrees and ending at 10 degrees; and 0-30 
degrees bilateral lateral rotation and bilateral lateral 
flexion.  There were no additional limitations of motion 
noted following repetitive use.  The examiner opined that the 
Veteran's back disability did not cause her any functional 
impairment during episodes of acute flare-ups.  Lumbosacral 
strain with radiation to the thoracic region secondary to 
congenital spina bifida occulta was diagnosed.

On December 2008 VA examination, the Veteran complained of 
chronic, mild to moderate back pain that was aggravated by 
household work, lifting, or playing with her children.  She 
indicated that she wore a back brace most of the time, but 
noted that her back disability had not caused her to miss any 
time at work, though it sometimes interfered with her job 
such as when she had to reach for something at a higher 
level.  She denied any pain radiation, numbness or tingling 
in the lower extremities, or bladder/bowel dysfunction.  On 
physical examination, lumbosacral spine ranges of motion 
were: 0-55 degrees forward flexion with pain starting at 45 
degrees; 0-20 degrees backward extension and bilateral 
lateral flexion with pain starting at 20 degrees; and 0-30 
degrees bilateral lateral rotation.  Repetitive use was found 
to cause additional limitations of motion.  Degenerative disc 
disease of the lumbosacral spine with spina bifida occulta 
without radiculopathy was diagnosed.

A 20 percent rating has been assigned for the entire appeal 
period (under 38 C.F.R. § 4.71a, Code 5237); consequently, 
the focus is on those schedular criteria that would provide 
for a rating in excess of 20 percent.  Under the General 
Rating Formula, it is not shown that at any point during the 
appeal period the Veteran's thoracolumbar strain has been 
manifested by limitation of flexion to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Accordingly, the next higher (40 percent) rating under these 
criteria is not warranted.  38 C.F.R. §§ 4.71a, Codes 5237, 
5242.  Additional factors that could provide a basis for an 
increase have been considered.  However, it is not shown that 
the Veteran has any functional loss beyond that being 
compensated.  While VA outpatient treatment records and VA 
examinations note that she suffers from chronic back pain 
with frequent episodes of flare-ups that cause increases in 
pain and limitation of motion, the rating assigned 
contemplates such degree of impairment.  Neurological 
symptoms warranting a separate compensable rating are not 
shown.

The Veteran also does not warrant a rating in excess of 20 
percent based on incapacitating episodes, as the evidence of 
record does not show that she has ever been prescribed bed 
rest by a physician.  38 C.F.R. § 4.71a, Code 5243.  
Significantly, on June 2006 VA examination, the examiner 
specifically noted that the Veteran had not been hospitalized 
or suffered from any incapacitating episodes as defined by VA 
in the past 12 months.  He also opined that the Veteran's 
back disability did not cause her any functional impairment 
during episodes of flare-up.  On December 2008 VA 
examination, the Veteran noted that she had not missed any 
time from work as a result of her back disability, suggesting 
that she had not been hospitalized or suffered from any 
incapacitating episodes as defined by VA.  

On close review of the entire record, the Board found no 
other potentially applicable diagnostic code that would 
provide for a higher (in excess of 20 percent) schedular 
rating for the Veteran's service-connected thoracolumbar 
strain at any point during the appeal period.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (holding that where (as 
here) the rating appeal is the initial rating assigned with a 
grant of service connection, the entire appeal period is for 
consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings").
The Board has also considered whether referral for 
extraschedular consideration is indicated.  There is no 
objective evidence, or allegation, that schedular criteria 
are inadequate.  The symptoms and associated restrictions of 
function shown are fully encompassed by the schedular 
criteria.  Furthermore, nothing in the record suggests that 
the disability picture presented by the Veteran's 
thoracolumbar strain is exceptional.  While the Veteran has 
indicated that her back disability causes some interference 
with her daily activities and her occupation (such as being 
unable to lift up/reach for objects and play with her 
children), such occupational impairment is contemplated by 
the schedular criteria.  Significantly, on December 2008 VA 
examination, the Veteran reported that her back disability 
had not caused her to miss any time at work.  Consequently, 
referral for extraschedular criteria is not warranted.  See 
38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Left knee disability

Code 5257 provides for a 10 percent rating for slight 
recurrent subluxation or lateral instability of the knee, a 
20 percent rating for moderate recurrent subluxation or 
lateral instability, and a 30 percent rating for severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a.

Traumatic arthritis (established by X-ray findings) is rated 
as degenerative arthritis, and is rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When the limitation of 
motion is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each 
major joint affected by limitation of motion, to be combined, 
not added under Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Codes 5010-5003.

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  
Extension limited to 5 degrees warrants a noncompensable 
rating, extension limited to 10 degrees warrants a 10 percent 
rating, extension limited to 15 degrees warrants a 20 percent 
rating, extension limited to 20 degrees warrants a 30 percent 
rating, extension limited to 30 degrees warrants a 40 percent 
rating, and extension limited to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Code 5261.  Flexion of 
the knee to 140 degrees is considered full and extension to 0 
degrees is considered full.  38 C.F.R. § 4.71, Plate II.

January 2004 to June 2009 VA outpatient treatment records 
show regular treatment for complaints of left knee pain.  In 
March 2006, the Veteran started attending physical therapy 
sessions for the treatment of her left knee pain.

On July 2004 VA examination, the Veteran complained of 
worsening chronic left knee pain that was aggravated by 
prolonged standing and walking, and interfered with her daily 
activities and occupation.  She also complained of chronic 
fatigue and lack of endurance.  She denied any swelling or 
buckling in the left knee.  On physical examination, left 
knee ranges of motion were: 135 degrees forward flexion, and 
-5 degrees extension.  Acute flare-ups resulted in 50 percent 
less range of motion.  Also noted were mild varus deformity, 
mild atrophy of the quadriceps muscles, mild crepitations, 
mild swelling, and mild laxity.  There was no ankylosis or 
neurological abnormalities, but there was mild pain to 
palpation involving the anterior aspect of the left knee and 
objective signs of fatigability.  Traumatic bursitis 
involving the left knee with limitations of motion was 
diagnosed.

On December 2008 VA examination, the Veteran complained of 
chronic, moderate to severe left knee pain that was 
aggravated by standing for long periods of time.  She denied 
a history of locking or dislocation, but indicated that she 
did have a history of swelling and of the left knee giving 
way with weakness at least once a week.  She also indicated 
that she wore a knee brace daily, and had not missed any time 
from work as a result of her left knee disability, nor had it 
caused her to be hospitalized or incapacitated.  On physical 
examination, left knee ranges of motion were: 0-110 degrees 
forward flexion with pain starting at 80 degrees, and -10-0 
degrees extension.  Repetitive use was found to cause 
additional limitations of motion.  There was no swelling, 
tenderness, or laxity in the left knee.  Left knee joint 
arthritis with subluxation of the patella was diagnosed.
The Veteran's service-connected left knee disability has been 
assigned a combined 20 percent rating based on a formulation 
of 10 percent for instability Code 5257) and 10 percent for 
limitation of flexion (Code 5260).  To establish entitlement 
to the next higher combined rating (30 percent), the Veteran 
must show degrees of limitations of flexion, extension and/or 
instability combining to such rating.

The reports from the Veteran's multiple VA examinations show 
that in July 2004, mild laxity in the left knee was present.  
On December 2008 VA examination, there was no laxity, but the 
Veteran complained that her left knee gave way to weakness at 
least once a week.  This shows that any left knee instability 
that the Veteran experiences is no more than mild.  
Consequently, a rating in excess of 10 percent under Code 
5257 would not be appropriate.  Right knee flexion is not 
shown by the record to have been limited to 30 degrees.  See 
July 2004 VA examination (wherein the Veteran's left knee 
could flex to about 135 degrees) and December 2008 VA 
examination (wherein he could flex his left knee to 110 
degrees with pain starting at 80 degrees).  Consequently a 20 
percent rating under Code 5260 is not warranted.  As 
extension of the left knee has not been shown to be limited 
to 5 degrees, a compensable rating for limitation of 
extension under Code 5261 is not warranted.

Remaining are the criteria under Codes 5003/5019; the 
Veteran's left knee disability is already assigned the 
maximum (10 percent) rating under those criteria for 
disability limited to one joint.  See 38 C.F.R. § 4.71a.  
Additional factors that could provide a basis for an increase 
have also been considered; however, it is not shown that the 
Veteran has any functional loss beyond that currently 
compensated.  38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Notably, the current rating 
assigned already encompasses limitation of motion due to 
pain.  Therefore, there are no other potentially applicable 
diagnostic code that would provide for a higher schedular 
rating for the Veteran's service-connected left knee 
disability at any point during the appeal period.  See 
Fenderson, supra.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  There is no 
objective evidence, or allegation, that schedular criteria 
are inadequate.  The symptoms and associated restrictions of 
function shown are fully encompassed by the schedular 
criteria.  Furthermore, nothing in the record suggests that 
the disability picture presented by the Veteran's left knee 
disability is exceptional.  While the Veteran has indicated 
that her left knee disability causes some interference with 
her daily activities and her occupation, such impairment is 
contemplated by the schedular criteria.  Significantly, on 
December 2008 VA examination, the Veteran reported that her 
left knee disability had not caused her to miss any time at 
work, nor had it caused her to be hospitalized or 
incapacitated.  Consequently, referral for extraschedular 
criteria is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. 
Peake, 22 Vet. App. 111 (2008).

A combined rating in excess of 20 percent is not warranted 
for the Veteran's service-connected left knee disability 
under any applicable criteria or permissible combination 
thereof.  The preponderance of the evidence is against the 
Veteran's claim; accordingly, it must be denied.

[Notably, the Veteran is employed, and that the matter of 
entitlement to a total disability rating based on individual 
unemployability is not raised by the record.]


ORDER

A rating in excess of 20 percent for thoracolumbar strain is 
denied.

A combined rating in excess of 20 percent for a left knee 
disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


